1496Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the RCE filed July 14, 2022.  Claims 2, 6 and 10 are amended.  Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wong United States Patent Application Publication No.  2020/0201496 in view of Kadam et al. United States Patent No.  8,140,642.
As per claim 5, Wong teaches a system for integration of an embedded-process communication, comprising:
a computer system having one or more processors and a physical memory storing executable instructions that, as a result of being executed by the one or more processors cause the computer system to:
-11-Attorney Docket No. 2066-0007 enable network sharing with a second computer system [network sharing (pp 0046, 0049)];
receive an embeddable-process link from the second computer system [assignor 112 sends link to assignee 114 (pp 0052, pp 0064, 0067); action-embedded link (pp 0065)];
generate at least one actionable configuration from the received embeddable-process link; wherein the actionable configuration comprises at least one of: an executable process step, an executable process, or combinations thereof [action embed link creates action item for a workflow (pp 0065, 0068)];
wherein the generated actionable configuration is configured to be integrated into the computer system [assignor sends to assignee (pp 0066)]; and
wherein the computer system is configured to terminate the network sharing with the second computer system upon occurrence of at least one of: a data input from the second computer system is inputted into the actionable configuration, passage of a configured amount of time, manual selection of termination inputted into the computer system, or combinations thereof [completion of action item – manual selection of terminal inputted into computer system (pp 0013, 0084)].
Wong does not explicitly teach terminate network sharing. 
However, in analogous art, Kadam teaches terminate network sharing (column 7 lines 5-20)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the completion of action item of Wong with terminate network sharing of Kadam.  A person of ordinary skill in the art would have been motivated to do this to efficiently use network resources and prevent malfunction of the process.  

As per claim 6, Wong in view of Kadam teaches the system of claim 5, wherein the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to:
receive data transmitted from the second computer system based on the receiving the embeddable-process link and the generating the actionable configuration [Wong: assignor created new action item (pp 0077)];
generate a revised actionable configuration based on the received transmitted data [Wong: new action item (pp 0077-0079)];
wherein the generated revised actionable configuration is configured to be integrated into the computer system [Wong: present modified view of action item (pp 0080, 0085-0087)].

As per claim 7, Wong in view of Kadam teaches the system of claim 5, wherein the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to:
Determine when the data input from the second computer system is inputted into the actionable configuration [Wong: indicator on data entry region (pp 0082-0085); input region (pp 0091-0092); contribute to the data (pp 0093-0096)] ; and
transmit the received data input to the second computer system [Wong: assignor has data entry region (pp 0081-0082; 0093)].  

As per claim 8, in view of Kadam teaches the system of claim 5, wherein the embeddable link further comprises metadata, wherein the metadata comprises information that is searchable within the second computer system [Wong: query a database (pp 0087, 0092-0093)].

Claims 1-4 and 9-12 are rejected, mutatis mutandis, under the same rationale as claims 5-8 as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UZMA ALAM/             Primary Examiner, Art Unit 24570